REASONS FOR ALLOWANCE
Claims 1-4, 6-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art is to Shu.  Shu, however, does not teach or reasonably suggest an apparatus as recited in claim 1 wherein a lower edge portion of said vane is curved as seen in its plan view, and an outer end portion of the lower edge portion is spaced at a predetermined horizontal distance (dc) from a circumferential wall of said reactor vessel defining said inner wall surface, and the horizontal distance (dc) is set to be in a range from 0.2 x a diameter (da) to 0.05 x the diameter (da), wherein the diameter (da) is an inner diameter of said circumferential wall.  
Regarding claims 7 and 13, the closest prior art is also to Shu.  Shu, however, does not teach or reasonably suggest providing the reactor vessel with a partition wall defining a bottom surface of said reaction region, and a plenum chamber supplied with gas for said flow under pressure is formed between the partition wall and a bottom wall of the reactor vessel.
The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 1, 7 and 13.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claims 1, 7 and 13 without impermissible hindsight.  For the foregoing reasons, the invention of each of claims 1, 17 and 13 is deemed non-obvious.
Claims 2-4, 6, 10-12 and 20 depend either directly or indirectly from claim 1 and are therefore deemed non-obvious for the reasons set forth with respect to claim 1.  Claims 8-9 depend from claim 7 and are therefore deemed non-obvious for the reasons set forth with respect to claim 7.  Claims 14, 16-19, 21 and 22 depend either directly or indirectly from claim 13 and are therefore deemed non-obvious for the reasons set forth with respect to claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746